I consider the indictment in this case, which involves a felony, void on either of two grounds, and certainly void on both. In the first *Page 193 
place, the indictment does not charge that anybody was incited to violate the statute, or that anybody, including the accused, had violated the statute. It does not appear that the accused had any opportunity to carry out that which he said he would carry out if given an opportunity. His statement appears to have been nothing more than a boast that if given a chance, he would destroy the airship. It does not appear from the indictment that he ever had a thing to do with leaving out parts of construction in the completion of the airship. The indictment is without force or effect by reason of the fact that it does not state facts sufficient to constitute a felony.
In addition to this, the indictment is clearly at variance with the sections of the Ohio Constitution, and also of the Constitution of the United States, with respect to the right of free speech and free press. I think the Constitution clothes this court with authority to take jurisdiction of any matter involving the commission of a felony.
For the reasons stated, I cannot concur in the majority opinion, or in any proposition of the syllabus.
ALLEN, J., concurs in the foregoing dissenting opinion.